Citation Nr: 1542657	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-21 173A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.

In an April 2015 decision, the Board remanded the issue of entitlement to TDIU for further development.  At that time, the Board also remanded the claims of service connection for hearing loss and tinnitus.  While the case was in remanded status, in an August 2015 rating decision, the Appeals Management Center granted service connection for bilateral hearing loss and tinnitus.  Thus, those two issues are no longer on appeal as the benefits sought were granted in full.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeals period, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

From October 30, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).


The Veteran contends that he is unable to work due to his service-connected disabilities.  On VA Form 21-8940 received October 30, 2008, the Veteran reported that he had last worked full time in 2007 as an actor.  He reported that he had a high school education and no type of specialized training.  On a subsequent VA Form 21-8940, he reported that he became too disabled to work in 2008.  

The Veteran testified at the December 2014 Board hearing that for most of his life he had worked as an actor, including in commercials.  He also had previously worked as a teamster, driving equipment vehicles such as forklifts on movie sets, but had not worked in that capacity since the early 1990s.  He reported that he was no longer able to get acting jobs due to the physical demands of the work, including walking and going up and down stairs.  He was no longer able to tolerate the extensive standing required to work as an actor.  The Veteran testified that he believed he did his last work in a commercial in 2006.

At the time he filed this claim, his only service-connected disability was right knee total replacement.  That disability has been rated as 60 percent disabling since August 1993.  In an April 2014 rating decision, service connection was granted for degenerative arthritis of the left knee.  At the time of the Board's prior remand, the issues before the Board included claims of service connection for hearing loss and tinnitus.  The Board remanded the TDIU issue for a "combined effects" medical opinion that would take into account all of the Veteran's service-connected disabilities, which at the time included only the right and left knee disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

The record includes a private physician's statement dated in December 2014.  The physician opined that, considering the Veteran's "multiple issues," he did not think the Veteran can continue working.  However, the multiple issues referred to by the private physician specifically included the Veteran's nonservice-connected post-lumbar spine surgery condition, as well as the left and right knee disabilities.  Thus, the Board found it necessary to obtain an opinion focusing only on the service-connected disabilities.

As noted in the introduction, subsequent to the Board's remand, service connection for bilateral hearing loss and tinnitus was granted in an August 2015 rating decision.

A VA hearing loss and tinnitus examination in May 2015 included the following opinion regarding employability:  "The Veteran's current bilateral hearing loss would impair the Veteran's ability to communicate with co-workers/customers in the workplace...The Veteran's speech recognition scores indicated impaired communications skills.  Speech recognition scores were 96%...for the right ear and 76%...for the left ear.  These test results indicate that the Veteran would have impaired communication abilities while at work."

A VA examination of the Veteran's knees in May 2015 also addressed unemployability:  "The Veteran will be able to participate in light to sedentary activities... The Veteran exhibited limitation and pain particularly in his left knee joint in today's exam.  He should avoid participating in activities that are considered more than light or sedentary so as to not aggravate his present knee condition."

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) throughout the appeals period, based upon his service connected right knee disability that has been rated as 60 percent disabling since 1993.  Currently, his combined service-connected disabilities (right and left knees, hearing loss, and tinnitus) are rated 80 percent disabling.  The RO assigned an effective date for the awards of service connection for hearing loss and tinnitus of October 30, 2008, the date of the Veteran's claim.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the combined effects of the service-connected disabilities would preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Specifically, the Veteran's previous work as a teamster would be precluded as it is not sedentary, while acting would not be feasible due to a combination of his knee pain and limitations with walking and standing as well as his impaired communication due to his hearing loss. 

Accordingly, the Board finds that the Veteran is entitled to a TDIU from October 30, 2008, the date of his claim for TDIU and the date that service connection for hearing loss and tinnitus became effective.


ORDER

A TDIU effective October 30, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


